DETAILED ACTION
The following is in response to Applicant’s communication, filed September 17, 2021, which included amendments that have been entered. In Applicant’s communication filed September 17, 2021, Applicant amended claims 1, 3, 10, 11, 15, & 16. As a result of these amendments, claims 1-20 are allowable.





REASONS FOR ALLOWANCE
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance:
35 USC § 112
Examiner finds that Applicant’s amendments overcome the issues identified in the previous rejections under 35 USC 112(b).

Prior Art
Examiner submits that Applicant’s arguments, in Applicant’s filing on September 17, 2021, that the prior art rejections should be withdrawn, are persuasive, particularly those arguments on page 10.
With respect to claims 1, 10, & 15, Examiner asserts that none of the cited prior art, taken individually or in combination, teaches or suggests at least the following:
training a first machine learning algorithm using the additional information of the commodity in view of a first set of initial training parameters, wherein the first machine learning algorithm is configured to generate a first spike prediction random forest model based on a first time interval and a second spike prediction random forest model based on a second time interval, wherein the first time interval and the second time interval are different; 
…
determining probability of the spike based at least in part on the additional information obtained from the external source, the first spike prediction random forest model, and the second spike prediction random forest model;

as recited in claim 1, and similarly recited in claims 10 & 15.
The closest prior art include: Etzioni, et al., (US 20120303412 A1), hereinafter Etzioni, in view of Humphries, et al., (US 9605704 B1), hereinafter Humphries, in further view of Walker, et al., (US 20080208663 A1), hereinafter Walker. However, the combined teachings of Etzioni, Humphries, and Walker, alone or in combination, do not teach the specific ordered sequence of limitations of independent claims 1, 10, & 15. 
Moreover, since the specific ordered combined sequence of claim elements recited in claims 1, 10, & 15 cannot be found in the cited prior art and can only be found as recited in Applicant’s Specification, any combination of the cited references and/or additional references(s) to teach all the claim elements, including the features discussed above, would be the result of impermissible hindsight reconstruction. Accordingly, any combination of Etzioni, Humphries, and Walker and/or any other additional reference(s) would be improper to teach the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES A GUILIANO whose telephone number is (571)272-9859. The examiner can normally be reached Mon-Fri 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHARLES GUILIANO
Primary Examiner
Art Unit 3623



/CHARLES GUILIANO/Primary Examiner, Art Unit 3623